Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 34, lie 23 –the argon column—is deleted and replaced with “an argon column”.
In claim 34, line 28 the word “separation” is added before the system.
In Claim 35 the word “separation” is added before both the first and second recitation of “system”.
In Claim 36 the word “separation” is added before both the first and second recitation of “system”.
In Claim 37 the word “separation” is added before both the first and second recitation of “system”.
In Claim 38 the word “separation” is added before the word “system”.
In Claim 39 the word “separation” is added before both the first and second recitation of “system”.
In Claim 40 the word “separation” is added before both the first and second recitation of “system”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Although the claims use the functional language “compression” with the nonce term “system”, this limitation is not interpreted under 35 USC 112(f) as it would readily understood by one having ordinary skill in the art at the time the invention was filed to be interchangeable with the term compressor.

Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The limitation in claim 21 “mixing the first nitrogen-enriched stream output from the LP column with the first LP oxygen-rich liquid stream output from the LP column for forming a mixed nitrogen-oxygen fluid stream to feed to the second reboiler-condenser to provide at least a portion of a refrigeration duty of the second reboiler-condenser for the at least partially condensing of the first argon-rich vapor stream” and the limitation in claim 34 “6 of 9Appl. No. 17/148,758the system configured such that the first nitrogen-enriched waste stream output from the LP column is mixable with the first LP oxygen-rich stream output from the LP column for forming a mixed nitrogen-oxygen fluid stream to feed to the second reboiler-condenser to provide at least a portion of a refrigeration duty of the second reboiler-condenser for the at least partially condensing of the first argon-rich vapor stream” render each claim allowable as they are considered to be novel and non-obvious in view of the prior art.
Xu (US Patent No. 5355681) teaches Figure 1 a side argon column with an overhead condenser which has a downflowing liquid stream (which would be understood to be nitrogen) from the lower pressure column flowing to it to provide (Column 4, lines 20-25).  This teaches half of the limitation of the stream required by the claim limitations to flow to the overhead condenser. 

Prosser (US PG Pub 20190331416) teaches the use of an oxygen-enriched liquid stream (90) from the lower-pressure column to provide cooling to the overhead condenser (120) of an argon side column to condense the argon therein (paragraph 35).  

There would be no reason to combine the two streams of Xu and Prosser to provide a combined cooling duty to the overhead condenser as both streams are recovered for use in their inventions and combining them would result in either invention being no longer suitable for their intended purpose as the respective streams would no longer be able to be recovered after use in the overhead condenser.

Prosser further teaches that an oxygen stream (97) can be combined with a nitrogen stream (93) (paragraph 36) but this provides no teaching that could apply to the claims because although it teaches combining a nitrogen and oxygen stream, the oxygen stream is a vapor stream.

Generally in the art it is found (as in Chakravarthy US PG Pub 20190072326) the overhead condense of the argon side column is cooled by part of all of the bottom oxygen stream from the HP column (stream 88 passing to overhead 78 seen in Figure 1).  

As such, the limitations of the claims are considered to overcome the prior art and are considered in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763